Citation Nr: 1613595	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  97-06 723A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected status-post lateral meniscectomy left knee, with posttraumatic arthritis (hereinafter, "left knee disorder")

2.  Entitlement to a rating in excess of 40 percent for chronic low back syndrome (hereinafter, "lumbar spine disorder")

3.  Entitlement to a total disability rating based on individual (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active from June 1982 to June 1985.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 1994 rating decision by the Department of Veterans Affairs Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, denied an increased rating for the left knee disability.

The Veteran provided testimony at a hearing before a Veterans Law Judge (VLJ) of the Board in May 1999 and October 2001.  Transcripts from both hearings are of record.  However, the VLJs who conducted these hearings are no longer with the Board.  Under VA regulations, a claimant is entitled to have final determination of his or her claim made by the VLJ who conducted a hearing.  38 C.F.R. § 20.707.  By correspondence dated in April 2014, the Veteran was notified the VLJ who conducted the October 2001 was no longer with the Board, and he was offered the opportunity to have another hearing before a current VLJ.  However, in an April 2014 reply, the Veteran, through his representative, stated that he did not wish to have another Board hearing and wanted his case to be decided based on the evidence of record.  

This appeal has a complex procedural history, to include multiple prior actions by the Board.  Most recently, the Board promulgated a decision in January 2015, which assigned a separate rating of 10 percent based upon limitation of extension of the left knee; and otherwise denied a rating in excess of 20 percent for the left knee, a rating in excess of 40 percent for the lumbar spine, and entitlement to a TDIU.

The Veteran appealed the Board's January 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  By an October 2015 Order, the Court, pursuant to a Joint Motion for Remand (JMR), vacated the Board's decision as to the latter three issues, and remanded them for action consistent with the JMR.  However, the JMR stated that the matter of the separate 10 percent rating for limitation of extension of the left knee should not be disturbed, and the Court Order stated that the appeal as to the remaining issue was dismissed.

For the reasons stated below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The October 2015 JMR the parties agreed that the most recent VA examination of August 2013, and its November 2013 addendum, was not adequate for resolution of the appellate claims and was not in accord with prior remand directives.  In pertinent part, the JMR contended the examination and addendum did not adequately address functional loss during flare-ups.  Further, the JMR states that the examination did not adequately address whether the Veteran's back symptoms were due to his service-connected chronic low back syndrome as opposed to degenerative disc disease, and whether such symptoms could be distinguished.  Moreover, the JMR contended the examination did not provide a rationale in support of the opinion that the Veteran was "capable of sedentary to light/moderate physical activity, based on his [service-connected] conditions alone."  Therefore, the JMR concluded the case should be remanded for a new examination that did adequately address these matters.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, the Court has held a Board remand confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders; and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, the Board must remand this matter for compliance with the Court's October 2015 Order granting the aforementioned JMR.  See Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (Board has a duty on remand to ensure compliance with the favorable terms stated in the [JMR] or explain why the terms will not be fulfilled.).

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his left knee and lumbar spine since September 2013.  Even if the Veteran does not respond determine if there are any VA medical records for the pertinent period.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his left knee and lumbar spine symptoms and the impact of these conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination(s) to determine the current nature and severity of his service-connected left knee and lumbar spine disorders.  The claims folder should be made available to the examiner(s) for review before the examination(s).

It is imperative that the examiner(s) comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  Such comments should include whether there is additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.

As to the low back disorder, the examiner must opine as to the etiology and onset of the lumbar spine degenerative disc disease, including whether the Veteran's disc disease is related to or part of the same disease process as his service-connected chronic low back syndrome.  If the examiner determines the degenerative disc disease is not related to service or the service-connected chronic low back syndrome, then he or she should indicate to what extent the Veteran's back symptoms can be distinguished between the service-connected chronic low back syndrome and the nonservice-connected degenerative disc disease.

The examiner must also:

a) Evaluate whether the Veteran's service-connected disability picture-whether due to a single disability or a cumulative effect of multiple disabilities-impairs his ability to meet the demands of a job, either sedentary or physical.  

(b) This should include evaluation of the limitations and restrictions imposed by his service-connected impairments on such work activities as lifting, standing, carrying, sitting pushing and pulling,.  

A complete rationale for any opinion expressed must be provided to include if the examiner determines an opinion cannot be provided without resort to speculation.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in February 2014, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

